       Case 4:19-cv-00203-WTM-CLR Document 14 Filed 08/20/21 Page 1 of 1



                 IN THE UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF GEORGIA
                             SAVANNAH DIVISION


MARIO COOK,


         Plaintiff,

V.                                               CASE NO. CV419-203


OFFICER BRAXTON, and
CPL. MUNGZ,

         Defendants.




                                   ORDER


        Before the Court is the Magistrate Judge's July 27, 2021,

Report and Recommendation (Doc. 12), to which Plaintiff has not

filed an objection. After a careful de novo review of the record,

the Report and Recommendation is ADOPTED as the Court's opinion in

this     case.   (Doc.    12.)    Therefore,    Plaintiff's   complaint    is

DISMISSED. The Clerk of Court is DIRECTED to CLOSE this case.


        so ORDERED this          — day of August 2021.



                                     WILLIAM T. MOORE, Jfl.
                                     UNITED STATES DISTRICT COURT
                                     SOUTHERN   DISTRICT OF GEORGIA
